Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-14-2009

Garcia v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 07-2164




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Garcia v. Atty Gen USA" (2009). 2009 Decisions. Paper 1960.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1960


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 07-2164


                               ROSALBA ROA GARCIA,
                                               Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                               Respondent
                              ____________

                   ON PETITION FOR REVIEW OF AN ORDER OF
                    THE BOARD OF IMMIGRATION APPEALS
                             (BIA No. A74-872-805)
                                 ____________

                                         ORDER

      On October 28, 2008, the Court issued an opinion in the above entitled petition for
review. Judge Fuentes had submitted a dissenting opinion for filing but due to an error in
processing, the dissenting opinion was not filed with the majority opinion.

       Accordingly, at the direction of the Court the opinion and judgment filed on
October 28, 2008 are hereby vacated. The Clerk shall docket the revised opinion and
judgment. It is noted that the Respondent has filed a petition for panel rehearing and
rehearing en banc. Within 10 days from entry of the revised opinion and judgment, the
Respondent may file a supplement to the petition for rehearing or inform the Clerk in
writing that supplementation is not required and that Respondent shall rely on the petition
for rehearing as originally submitted.

       Action by the Court on the petition for rehearing is deferred pending a response by
the Respondent in accordance with this order.

For the Court,


Marcia M. Waldron, Clerk
Dated: January 14, 2009